Citation Nr: 0409598	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  01-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a back disability, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), to include a 
disability manifested by reduced sexual drive, depression, sleep 
disturbance, and/or panic attacks as due to undiagnosed illness.

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness.

6.  Entitlement to service connection for disability manifested by 
headaches, to include as due to undiagnosed illness.

7.  Entitlement to service connection for gastroesophageal reflux 
disease, to include a disability manifested by frequent 
indigestion due to undiagnosed illness.

8.  Entitlement to service connection for a skin disorder, to 
include a disability manifested by skin problems due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jess Leventhal, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to October 
1980 and from November 1990 to September 1991.  His service 
included active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 
3.317(d) (2003).  He also served in a reserve component of the 
military.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision by the RO, which denied 
claims for service connection for bronchial asthma, "back 
problems," "fatigue, lack of sex drive, depression and sleep 
disturbance," dysthymic disorder, PTSD, headaches, "frequent 
indigestion," gastroesophageal reflux disease, panic attacks, skin 
rash, and "folliculitis, claimed as skin rash and steroid-induced 
acne."  The Board has determined that the veteran intended that, 
except for the PTSD claim, each issue include a claim for a 
chronic disorder due to an undiagnosed illness.  See 38 C.F.R. § 
3.317 (2003).  The Board has therefore determined that the issues 
are more accurately characterized as stated on the cover page of 
this remand

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

A review of the record shows that a remand is required because VA 
must address its duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to include VA's duty to notify claimants of the 
information necessary to substantiate their claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
case, the veteran has not been notified of his duties to obtain 
evidence under the VCAA.  This notice must be provided by the RO.  
See Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating the regulation 
which empowered the Board to issue written notification of the 
VCAA).  Furthermore, the appellant has not waived his right to 
receive such notice.  See Janssen v. Principi, 15 Vet. App. 370 
(2001) (per curiam).  

In addition, on December 27, 2001, the President signed into law 
the Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Among other things, the Act 
amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to compensation 
for disabilities occurring in veterans of the Persian Gulf War.  
Subsequently, in June 2003, VA promulgated regulations to 
implement the Act.  See Compensation and Pension Provisions of the 
Veterans Education and Benefits Expansion Act of 2001, 68 Fed. 
Reg. 34,539 (June 10, 2003).  Inasmuch as these changes in law 
became effective during the pendency of the veteran's appeal and 
appear to be liberalizing, they should be applied in his case.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (holding that most statutes 
and regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they affect only 
prospective relief).  Accordingly, and because the veteran has not 
yet been notified of the new provisions, and as the RO has not 
applied the new provisions to his claims, a remand is in order to 
avoid the possibility of prejudice.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The veteran testified during a hearing before the undersigned in 
September 2003 that he was receiving treatment for skin problems 
from a private physician identified as "Dr. Gerver."  The Board 
further notes that the veteran testified that he had received 
treatment at the VA Medical Center in Wilmington, Delaware in 
April 2003.  These records are not currently associated with the 
claims file, and it does not appear that an attempt has been made 
to obtain them.  On remand, an attempt should be made to obtain 
these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curiam).

In August 2003, the RO received a large number of medical and 
other reports.  This evidence was received subsequent to the 
issuance of the August 2001 statement of the case, and within 90 
days of certification to the Board.  See "Certification of Appeal" 
(VA Form 8), dated in June 2003.  The appellant has not submitted 
a written waiver of initial RO consideration of the new evidence, 
and it does not appear that this evidence has been reviewed by the 
RO.  In this respect, a recent decision of the United States Court 
of Appeals for Veterans Claims indicates that regulations which 
allowed the Board to consider pertinent evidence not previously 
reviewed by the agency of jurisdiction, and submitted without a 
wavier of RO review, are invalid.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see 
also VAOPGCPREC 1-2003 (May 21, 2003).  These regulations 
indicated that such evidence need not be referred to the RO for 
review and preparation of a supplemental statement of the case.  
Given the foregoing, and as it appears that the evidence received 
in August 2003 is pertinent to the issue in appellate status, the 
Board is required to take action to ensure preliminary 
consideration by the RO.  

Finally, with regard to the veteran's claims for an acquired 
psychiatric disorder, to include PTSD, the Board notes that the 
most recent examination report of record is an August 1997 VA 
mental disorders examination report.  This report contains a 
diagnosis of dysthymic disorder, accompanied by an unclear 
reference to "Gulf War Syndrome."  Neither this report, nor any 
other examination report in the record (see VA mental disorders 
examination reports, dated in March 1995 and September 1996), 
appears to have been based on a review of the veteran's claims 
file.  On remand, the veteran should be afforded another 
psychiatric examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991); VAOPGCPREC 20-95 (July 14, 1995).  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  The RO should ask the veteran to provide the names and 
addresses of all medical care providers who have provided 
treatment for the claimed conditions since April 2003, which are 
not currently associated with the claims file.  After securing any 
necessary releases, the RO should obtain these records, to include 
records of treatment the VA Medical Center in Wilmington, 
Delaware, dated in or after April 2003, and all records of 
treatment from the physician identified as "Dr. Gerver."  The 
evidence obtained should be associated with the claims file.

3.  The veteran should be scheduled for a psychiatric examination.  
The examiner should provide a diagnosis for all psychiatric 
disorders identified.  The examiner should then offer an opinion, 
with respect to each such disorder, as to whether it is at least 
as likely as not (i.e., a likelihood or 50 percent or greater) 
that the disorder can be attributed to the veteran's period of 
military service.  If PTSD is diagnosed, the examiner should 
clearly identify the stressor(s) relied upon in reaching the 
diagnosis.  A complete rationale for all opinions expressed should 
be provided.  The examiner should review the claims folder in 
connection with the examination, and should indicate in the report 
of the examination that the claims folder has been reviewed.  

4.  If, and only if, PTSD is diagnosed as a result of the 
development outlined in the preceding paragraph of this remand, 
the RO should determine whether the veteran participated in 
combat, or whether one or more verified stressors exist.  This 
determination must include an attempt to obtain the veteran's 
personnel file (DA Form 20), and an attempt to verify the claimed 
stressors with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  See MANUAL M21-1, Part IV, paragraph 11.38(f) 
(Change 65, October 28, 1998).

5.  The RO should readjudicate the issues on appeal, to include 
the medical evidence received in August 2003 without a waiver of 
RO review.  In so doing, the RO should consider and apply both the 
old and new versions of 38 U.S.C.A. §§ 1117 and 1118 and 38 C.F.R. 
§ 3.317.  If any of the determinations remain unfavorable to the 
appellant, a supplemental statement of the case should be issued.  
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should be 
returned to this Board for further appellate review.  

No action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 
369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2003).



